Citation Nr: 1400482	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-47 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cervical spine (neck) disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel







INTRODUCTION

The Veteran had active service from February 1982 to February 1994, with almost 12-1/2 years of prior active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2012, the Board remanded this case for additional development and readjudication.  After completing the additional development, the Appeals Management Center (AMC) in Washington, D.C. continued to deny the claim (as reflected in a December 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

The claim for service connection for a bilateral shoulder disability was referred to the Agency of Original Jurisdiction (AOJ) by the Board in its June 2012 Remand.  To date, this issue has not been adjudicated by the AOJ.  Thus, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks to establish service connection for a cervical spine disorder, which he asserts had its onset during his military service.  See VA Form 21-4138 received in July 2008.  Specifically, he believes that 15 to 20-mile forced marches with 50 pounds on his back as well as deployments to Vietnam, Grenada, Beirut and the first Gulf War caused his current neck problems.  He experienced neck pain during service, but did not seek medical treatment because the environment/culture was such that career soldiers were not "the type to run to sick bay for every ache and pain."  See Veteran's Lay Statement received January 22, 2013.  
However service treatment records are silent as to any complaints of, or treatment for, cervical spine pathology, although the Veteran was seen for complaints of low back and right shoulder pain (as well as for a left shoulder rash following a bug bite).  The October 1993 separation examination demonstrated a normal spine and musculoskeletal system.  He responded "Yes" when asked if he experienced painful joints; however, medical review at the time indicated that he complained of problems in his right shoulder, not his cervical spine. 

Although the Veteran has reported continued neck symptoms since his release from active duty in 1994, the claims folder is devoid of any treatment records or other medical evidence of chronic residual neck disability.  The Board notes that within months of service discharge he underwent VA examination.  At that time his complaints were confined to his low back (lumbar) and upper dorsal (thoracic) areas.  There was no mention of neck (cervical) pain.  Radiological findings showed very early minimal degenerative changes at T-ll and possible spondylosis at L5-S1.  See October 1994 VA Examination Report.  Service connection was established for degenerative changes at T-ll and spondylosis at L5-S1 and a 10 percent disability rating was assigned.  See November 1994 Rating Decision.  

In July 2008, the Veteran filed a claim for, among other issues, an increased rating for his service-connected thoracolumbar spine disability (claimed as upper/lower back condition).  The record shows that, when examined by VA in connection with this claim, the Veteran reported that he noticed increased neck pain with lifting while deployed with the Marines.  He complained of first developing neck pain in service that has continued to the present.  The examiner referred to MRI findings from June 2008 which showed multilevel degenerative disc disease more pronounced at C5-C6 and C6-C7 with associated spondylosis, but failed to offer any opinion as to whether it was at least as likely as not linked to his time on active duty.  See October 2008 VA Examination Report. 

As noted in the preceding Introduction, this case was previously before the Board in June 2012.  At that time, the Board found the October 2008 VA medical opinion inadequate for VA purposes and issued remand directives that instructed the AMC/RO to schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any cervical spine disorder that he may have.  In answering the question, the examiner was to address the Veteran's competent reports of neck pain since service.  

The record indicates that the Veteran was afforded a VA examination in July 2012, and, while the examiner opined that the Veteran's degenerative joint disease of the cervical spine was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, he failed to take into account the Veteran's reports of neck pain during and after service.  As the opinion does not fully consider the Veteran's lay testimony, this matter must be remanded for an additional opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board emphasizes that the Veteran is competent to report the onset of neck pain since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses).  Therefore, when forming an opinion as to the etiology of his current cervical spine disorder, the examiner must discuss the Veteran's claims that he developed chronic pain during service and has experienced continued problems since then.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  That said, however, the Veteran's contentions as to his symptoms must be considered in light of the medical and other evidence of record to determine whether his lay testimony is credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The VA opinion must now consider the Veteran's recent lay statement regarding forced marches and multiple deployments (which was provided after the July 2012 examination was conducted). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or non-VA health care provider that has treated or evaluated his cervical spine disability since service discharge in February 1994.  After providing the necessary authorization to enable the AMC/RO to obtain such evidence on his behalf, all identified records must be obtained. 

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA/VBMS folder (as appropriate). 

2.  Accord the Veteran an appropriate VA examination to determine the onset and etiology of his current cervical spine problems.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including radiographic films, are to be performed, and the examiner should review the results of any testing prior to completing the report.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should opine as to whether it is at least as likely as not. i.e., at least a 50 percent probability or greater, that any diagnosed cervical spine disorder, including degenerative disc disease and spondylosis, is causally related to his service.  
In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is asked to discuss medically known or theoretical causes of the Veteran's diagnosed neck disorder, in determining the likelihood that forced marches carrying heavy weight (50 pounds) and/or activities associated with multiple deployments over 20+ years of military service would result in a diagnosis of degenerative disc disease of the cervical spine.  If the examiner finds a clinical or medical basis for discrediting the history as provided by the Veteran he/she should provided the reason(s) for doing so.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, citing to specific evidence in the file.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  (The AMC/RO should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the claim for service connection for a cervical spine disorder.  If this benefit is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


